Schuman, C. J. Rose Haberichter, in her lifetime, was employed as secretary to the Chairman of the State Housing Board. She was injured in her employment on September 7, 1948, and sustained a fracture of her right foot. No questions are raised as to jurisdiction, and she earned $2,940.00 for the year preceding her injury. The death of Rose Haberichter was suggested in the record, and it was shown that she died on March 26, 1950. At a subsequent hearing held on December 22, 1950, the sworn testimony showed that Rose Haberichter left surviving her the following adult persons as her only heirs at law, namely: Ruth E. Betty, sister; Paul H. Haberichter, brother; George T. Haberichter, brother. The testimony further showed that all last illness expenses and funeral bills had been paid, and that no administration on her estate was had, or would be sought. On the basis of this record, the heirs at law above named are entitled to receive the amounts necessarily expended by decedent in her lifetime in caring for her admitted injuries, which the Court finds as follows: Dr. Fred W. Mueller, $75.00; Lillian I. Weld, $263.00;' Woodlawn Hospital, $16.30, for a total of $354.30. William J. Cleary & Co. furnished stenographic services in reporting testimony in the amount of $65.45, which the Court finds reasonable. An award is entered in the amount of $354.30 payable to Ruth E. Betty, Paul H. Haberichter, and George T. Haberichter, all of which is due and payable forthwith. An award in the amount of $65.45 is also made to William J. Cleary & Co. for stenographic services. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.